Case 1:19-cv-03822-RCL Document1 Filed 12/23/19 Page 1 of 8

Pro Se 2 (Rev. 12/16) Complaintand Request for Injunction

UNITED STATES DISTRICT COURT
for the

District of Columbia

Civil Division

Case: 1:19-cv-03822

    
   

    
 
    

 

 
 
 
 

Vincent Cannady )
) Assigned To : Lamberth, Royce C.
) Assign. Date : 12/23/2019 ECK)
) iption: e Gen. Civ. (F-D
Plaintiffis) Description: Pro S (
(Write the fill name ofeach plaintiff who is filing this complaint, )
If the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-\V- ; ———————
ee RECELVED i
The State of Maryland ) Mail Room
City of Baltimore )
Julie Annette Highley-Keutzer ) oH!
; Talbot County Maryland ) | | “D
Defendant(s) ) i \.
(Write the full name of each defendant who is being sued, If the 1a D), Lacs Clerk of Cou '
names of all he defendants cannot fil in the space above, please ) us aettct Court, District of Columbia

    

write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name Vincent Cannady
Street Address 174728 2950 Road
City and County El Dorado Springs and Vernon
State and Zip Code Missouri and 64744
Telephone Number 202-253-2300 a
E-mail Address vnc@rocketmail.com

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if4nown). Attach additional pages if needed,

Page | of 6
Case 1:19-cv-03822-RCL

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. |
Name
Job or Title (ifknowny
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (ifknown)

Defendant No. 4
Name
Job or Title ¢ifknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (ifknown)

Document 1. Filed 12/23/19

The StateofMaryland ss

Page 2 of 8

 

20 N W Street
Easton and Talbot
Maryland and 21601
410-770-8060

 

The City of Baltimore ;
Legal Affairs City Hall Room 101.
100 N. Holliday Street

 

Baltimore and Baltimore County
Maryland and 21202 _

410-396-2496

 

Julie Annette Highley-Keutzer
Judge
1 N Delaware

Butlerand Bates County sy

Missouri and 64730

 

660-679-3371

 

Talbot County

11 North Washington Street

 

 

Easton and Talbot
Maryland and 21601
410-770-8012

Page 2 of 6
Case 1:19-cv-03822-RCL Document1 Filed 12/23/19 Page 3 of 8

Pro Sc 2 (Rev. 12/16) Complaint and Request for Injunction

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[V Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Civil Rights Act of 1963 Title V and VII

Americans with Disabilities Act of 1993

4th, 5th,6th, 14th Amendments

 

B. _If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff{s)
a. If the plaintiff is an individual
The plaintiff, (same) Vincent Cannady , is a citizen of the

 

State of (name) Missouri

b, If the plaintiff is a corporation

The plaintiff, (name) . is incorporated

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of (name) . Orisa citizen of
(foreign nation) OE

Page 3 of 6
Case 1:19-cv-03822-RCL Document1 Filed 12/23/19 Page 4 of 8

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

b. If the defendant is a corporation
The defendant, (name) State of Maryland , is incorporated under
the laws of the State of (name) Maryland , and has its

 

principal place of business in the State of (name) Maryland

Or is incorporated under the laws of (/oreign nation) :

 

and has its principal place of business in (name)

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy~the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because fexplain):

$9,999,999.00- State of Maryland
$9,999,999.00- City of Baltimore
$9,999,999.00- Julie Annette-Keutzer
$9,999,999.00- Talbot County

 

Tt. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?

State of Maryland refuses to grant Plaintiff an ADA Accommodation recommended by his doctors

City of Baltimore refuses to grant Piaintiff an ADA Accommodation recommended by his doctors

Julie Annette Highley-Keutzer refuses to grant Plaintiff an ADA Accommodation recommended by his
doctors. Talbot County refuses to grant Plaintiff an ADA Accommodation recommended by his doctors
All Defendants have violated Plaintiffs 4th,5th, 6th, and 14 Amendment rights due to his race of African
American and he is a Service Connected Disabled Veteran. All have refused to have his cases in
Veterans Court. Julie Highley case cost Plaintiff his employment. Baltimore refused to give PTSD
Medicine, would not allow a call until seen by a Judge, no ADA Accommodations given

B. What date and approximate time did the events giving rise to your claim(s) occur?

State of Maryland and Talbot County 09/24/2018- time unknown
Julie Highley 01/22/2019 6pm
City of Baltimore 12/19/2018 11pm

Page 4 of 6
Case 1:19-cv-03822-RCL Document1 Filed 12/23/19 Page 5 of 8

Pro Se 2 (Rev, 12/16) Complaint and Request for Injunction __

IV.

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)
1. The State of Maryland and Talbot County Charged me with a crime of possessing a weapon that was
registered in the State of Missouri but not Maryland because | was a citizen of Missouri on 09/22/2018
when | had a car accident in Talbot County. | am stating a claim for $2,000,000 that action
2. Through Motions ! had asked for an ADA Accommodation of a Nolle Prosecui which was granted on
04/24/2019 but on 09/09/2019 | am stating a claim for $2,000,000 that action
3. recieved a summons in the case | filed a Motion to Dismiss based upon the No!le Prosecui being
granted that was DENIED. | am stating a claim for $2,000,000 that action
4.1 then filed an Appeal that instead of going to the Appeals Court went to Talbot County Circuit Court. |
am stating a claim for $2,000,000 that action. 5. | filed for ADA Accommodations with the State of
Maryland Fair Practices that was DENIEDI am stating a claim for $2,000,000 that action

 

 

 

Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

1 am having medical complications from the continued persecution aka prosecution when | was granted a Nolle
by the State of Maryland and Talbot County. Judge Julie Annette Highley-Keutzner is not granting Discovery,
Disclosure, any Motions for ADA Accommodations, and demanding that | violate my ADA Accommodation to
appear in a Court that she says she cannot rule on my Motions. | am currently suing her County, the Prosecutors,
and the Clerks Office in Missouri US District Court but Judge Wines stopped or stayed Discovery and the Bates
for County began sending me summons after | had filed an Appeal with Missouri Court of Appeals that Bates
County did not forward to the Court of Appeals.

Baltimore City had me in a lockup where | was refused Medication for my PTSD, | was having Panic Attacks that
resulted in heart rate of 180 beats per minute. | was listening to prisoners get raped while the guards laughed. |
heard one woman begging for her life when asking for her heart medicine. | cannot sleep without hearing and
reliving that horror that resulted from the State of Maryland putting a warrant on me after getting my ADA Letter

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.
1. The State of Maryland and Talbot County Charged me with a crime of possessing a weapon that was
registered in the State of Missouri but not Maryland because | was a citizen of Missouri on 09/22/2018 when | had
a car accident in Talbot County. iam stating a claim for $2,000,000 that action
2. Through Motions | had asked for an ADA Accommodation of a Nolle Prosecuil which was granted on
04/24/2019 but on 09/09/2019 | am stating a claim for $2,000,000 that action
3.1 recieved a summons in the case | filed a Motion to Dismiss based upon the Nolle Prosecui being granted that
was DENIED. | am stating a claim for $2,000,000 that action
4.1 then filed an Appeal that instead of going to the Anpeals Court went to Talbot County Circuit Court. | am
stating a claim for $2,000,000 that action. 5. | filed for ADA Accommodations with the State of Maryland Fair
Practices that was DENIEDI am stating a claim for $2,000,000 that action

Page 5 of 6
Case 1:19-cv-03822-RCL Document1 Filed 12/23/19 Page 6 of 8

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing faw; (3) the factual contentions have
evidentiary support or, if specifically so identified. will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 1.

A. For Parties Without an Attorney
| agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: | a]

Signature of Plaintiff
Printed Name of Plaintiff

  
 
 

 

B. For Attorneys

Date of signing:

Signature of Attorney

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address

Page 6 of 6
Case 1:19-cv-03822-RCL Document1 Filed 12/23/19 Page 7 of 8

If the Basis for Jurisdiction Is Diversity of Citizenship

b. If the defendant is a corporation

The defendant, (name) City of Baltimore, is incorporated under
the laws of the State of (name)Maryland , and has its

principal place of business in the State of (name)Maryland

c. If the defendant is a corporation

The defendant, (name) Talbot County , is incorporated under
the laws of the State of (name)Maryland , and has its
principal place of business in the State of (name)Maryland

IT. Statement of Claim

Cc.

10.

11.

Due to Disability request leave for permission to file Amended Complaint currently under

time limit stress

City of Baltimore refused to give Plaintiff his medication for PTSD- violations of the ADA,

4th sth 6th 14% Amendments- Plaintiff request Intentional Infliction of Emotional

Distress $2,000,000

City of Baltimore Police refused to take the medication out of Plaintiffs car when arrested-
violations of the ADA, 4"*,5", 6", 14 Amendment and the Civil Rights Act of 1963- Request
Intentional Infliction of Emotional Distress $2,000,000,000

City of Baltimore Forced Plaintiff to listen to sexual assaults while the guards laughed at just
throwing tear gas to stop sexual assault violations of the ADA, 4"°,5"",6", and 14° Amendments —
request Intentional infliction of Emotional Intentional Infliction of Emotional Distress $2,500,000
City of Baltimore Forced Plaintiff to listen to people stating they were dying due BCPD refusal to
give them Medicine Plaintiff thought he was going to Die from Coronary Arrest due to refusal to
give him medicine as well -Request Intentional infliction of Emotional Distress $2,500,000

Julie Annette Highley-Keautzer refused to rule on Plaintiffs Motions for ADA Accommodations -
Violations of the ADA, 4", 5, 6", 14 Amendment- request Intentional infliction of Emotional
Distress $2,500,000

Julie Annette Highley-Keautzer refused to rule on Plaintiffs Motions for Dismissal- Violations of
the ADA, 4", 5‘, 6", 14 Amendment request Intentional infliction of Emotional Distress
$2,500,000
Case 1:19-cv-03822-RCL Document1 Filed 12/23/19 Page 8 of 8

12. Julie Annette Highley-Keautzer refused to rule on Plaintiffs Motion for Sanctions- Violations of
the ADA, 4", 5‘, 6", 14 Amendment request Intentional Infliction of Emotional Distress
$2,000,000.

13. Julie Annette Highley-Keautzer refused to rule on Plaintiffs Motions for Disclosure- Violations of

the ADA, 4%, st? 6% 14 Amendment request Intentional infliction of Emotional Distress

$2,000,000.
